Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Request for Continued Examination and the IDS filed on 04/01/21 are acknowledged.
Claims 25-48 and 75-78 were allowed in the Notice of Allowance mailed on 03/16/21.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/02/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
25-48 and 75-78 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 03/16/21, which are incorporated herein by reference. Applicants' IDS submitted on 04/02/21 did not change the previous determination of patentability since the references do not disclose the limitations of a combination of a pharmaceutical formulation comprising a pharmaceutically acceptable carrier and a solid dispersion comprising ARN-509, a poly(meth)acrylate copolymer and hydroxypropyl methylcellulose acetate succinate; and another anticancer agent, as recited in the instant claims. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 25-48 and 75-78 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/ARADHANA SASAN/Primary Examiner, Art Unit 1615